Title: To Benjamin Franklin from Archibald Lyons, 17 March 1781
From: Lyons, Archibald
To: Franklin, Benjamin


Honourd SirCaen March 17th. 1781
I am happy in the present Opportunity to Acquaint You, that After Encountering A Series of Difficultys I at Last Effected A Safe Escape from bondage to freedom.
I Saild from Philadelphia in September Last on Board Ship Revenge Mounting twenty Guns, the Property of Blair Mc.Clanaghan [McClenachan]. And on the fifth of October fell in With part of the fleet Commandd. By Adml. Rodney, by Whom I was Capturd and Carried into New York. Shortly After Our Arrival Orders was Issued by Sd. Rodney that All Officers Taken in Armd Vessels belonging to America Should Be Sent to England, and there held as in a State of Rebellion, and Denyd. the Benefit of Exchange. During the War, Which I Thought hard fate Indeed— And was Determind to Effect my Escape Or Perish in The Attempt—On the Sixteenth of October Saild from New York, on board the fortunee with upwards of One Hundred Prisoners, and Arrived at St. Hellens on the twelfth Of November, where after being Kept a Considerable Time On board was Sent to fortune Prison, But Contrary To thier Expectations on the Third of this Month made My Escape from Prison, With four Other Gentlemen Commanders of Vessels from boston, Marvel Head &ca Took Possession of A Small Guard boat at Chichester, and With A few Loaves of bread and Keg of Small beer Set Out for france on friday Night the Ninth and Arrived on Sunday Eleventh this month In Normandy Much Reducd both in Strength and Circumstances. We Are now Detaind here and for What End I know not As we Are All Anxiously Waiting for A Pass and Assistance To Go to Loriongue, or Otherways to Serve here if We Can Get Such berths as we Could wish to Serve in.
Honourd Sir as I am a Gentleman from Philada. Who Posseses both Interest And Property And at Present in Distress in Consequence of my Present Situation, Earnestly begs You may Let me Have The Sum of Twenty Guineas, which Sum I Pawn you my Honour I will Pay your Order Immediately on my Arrival In Philadela. Your Kind Compliance Shall be Ever held In Gratefull Remembrance by Your most Obedt. Humb St.
Archd. Lyons
